Citation Nr: 0400641	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-00 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to Department of Veterans Affairs (VA) burial 
benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to December 
1959. 

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 2003 decision rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).



FINDINGS OF FACT

1.  The veteran died on March [redacted], 2002, of an aortic 
aneurysm.  

2.  At the time of his death, the veteran was neither in 
receipt of, nor entitled to receive, either compensation or 
pension benefits, and during his lifetime, he had not 
established entitlement to service connection for any 
disability.

3.  At the time of his death, the veteran was neither 
admitted to a VA facility for hospital, nursing home or 
domiciliary care, nor had he been admitted, or transferred, 
to a non-VA facility for hospital care under the authority of 
38 U.S.C.A. § 1703.

4.  The veteran did not serve during a period of war.

5.  The veteran was not discharged from active military 
service for a disability incurred or aggravated in line of 
duty, nor do official service records show him to have had 
such a disability that would have justified a discharge for 
disability.


CONCLUSION OF LAW

The criteria for payment of VA burial benefits have not been 
met.  38 U.S.C.A. §§ 2302, 2304, 5107 (West 2002); 38 C.F.R. 
§§ 3.1600, 3.1601, 3.1605 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
appellant's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West 2002).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the application 
for the benefits at issue is complete.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  38 
U.S.C.A. § 5103A.  The appellant has submitted medical 
records from private medical facilities at which the veteran 
was treated prior to his death.  Similarly, a certificate of 
death is of record.  In the context of the particular claim 
presented, no additional development or assistance is 
required.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2003).  
There is no reasonable possibility that further assistance to 
the claimant could substantiate the claim.  

In addition to the duty to assist, the VCAA also contains 
duties to notify claimants of certain information concerning 
his or her claim.  Upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b).  VA must inform the appellant whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
By letter dated in December 2002 as well as by a Statement of 
the Case issued in November 2002, the appellant was informed 
of the provisions of the VCAA, including VA's duty to notify 
her about her claim and its duty to assist her in obtaining 
evidence for her claim.  She was also informed of the 
evidence necessary to establish entitlement to the benefit 
sought, what VA had done to help her with her claim, what 
evidence was still needed from her, and what she could do to 
help with her claim.  Accordingly, the Board finds that the 
duty to inform the appellant of required evidence to 
substantiate her claim has been satisfied.  38 U.S.C.A. § 
5103(a).

There is no dispute as to the facts in this case.  In the 
circumstances of this case, further development would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Accordingly, the Board finds 
that the requirements set forth in the VCAA with regard to 
the duty to assist and the duty to notify have been 
satisfied.

The Certificate of Death shows that the veteran died while 
hospitalized at a private hospital in March 2002.  The cause 
of death was listed as aortic aneurysm.  In May 2002, the 
appellant's Application for Burial Benefits, VA Form 21- 530, 
was received.

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (2002); 38 C.F.R. § 3.1600 (2003).  If a 
veteran dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid.  38 C.F.R. 
§ 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of death 
the veteran was in receipt of pension or compensation; or, 
(2) the veteran had an original or reopened claim for either 
benefit pending at the time of the veteran's death; or (3) 
the deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State.  38 U.S.C.A. § 
2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).

In the instant case, the veteran did not die of a service-
connected disability, as he was not service-connected for any 
disability at the time of his death.  Thus, burial benefits 
are not warranted under the provisions of 38 C.F.R. § 
3.1600(a).  As the veteran was not in receipt of pension or 
compensation at the time of his death and he did not have an 
original claim or reopened claim pending at the time of his 
death, burial benefits are likewise not warranted under the 
provisions of 38 C.F.R. § 3.1600(b)(1)(2).  Further, the 
veteran was not discharged from active duty for a disability 
incurred or aggravated in the line of duty.  His body was not 
being held by a State or a subdivision of a State at the time 
of his death.  Therefore, entitlement to burial benefits 
under 38 C.F.R. § 3.1600(b)(3) is also not warranted.

Finally, the veteran was not hospitalized by VA in a VA 
facility or at the time of his death.  38 U.S.C.A. §§ 
1701(1)(4), 1703; 38 C.F.R. § 3.1600(c).  In this regard, the 
treatment records dated in March 2002 show that the veteran 
received medical treatment at Iberia Medical Center in New 
Orleans several days before his death.  A transfer to the VA 
Medical Center (VAMC) in New Orleans was sought; however, 
there was not an available bed and the veteran was 
transferred to a private medical facility.  He died several 
days later at the University Medical Center.  The appellant 
contends that the veteran would have died in a VA hospital 
had there been a bed available.  However, the evidence 
clearly shows that he was not admitted to a VA medical 
facility, nursing home, or domiciliary care facility at the 
time of his death.  Likewise, he was not admitted to a non-VA 
facility for hospital care under the authority of 38 U.S.C.A. 
§ 1703.  Nor was he enroute while traveling under prior 
authorization and at VA expense to warrant burial benefits 
pursuant to 38 C.F.R. § 3.1605(a).


ORDER

Entitlement to VA burial benefits is denied.



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



